DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.
 
Drawings
Figure 4H should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11-12, 14, 18-20, 24, 26 are objected to because of the following informalities (note: applies to subsequent dependent claims):  
Re Claim 11, the limitations of claim 11 are already recited in parent Claim 9 {note: it is suggested for claim 11 to be cancelled and the dependency of claim 12 to be changed to claim 9}.

Re Claim 14, the limitation “…the original idle data stored by the time controller is read by the timing controller to realize acquisition of the original idle data…” should read “…the original idle data stored by the timing controller is read by the timing controller to realize acquisition of the original idle data…”
Re Claim 24, the limitation “wherein the idle signal carries at least two idle data successively arranged in a chronological order, there is a clock edge between any two adjacent idle data in the at least two idle data, and each of the idle data is random data, wherein the idle data is obtained by the timing controller scrambling original idle data to obtain random idle data and then encoding the random idle data” is already recited in parent Claim 22 {note: it is suggested for this limitation to be deleted from Claim 24}.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 5-7, 9-12, 14, 18-20, 22-24, 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is allowable over the prior art of record Lee et al. (US 2015/0213751), Baek et al. (US 2012/0146965), Kim et al. (US 2013/0036335), Yang et al. (US 9,299,285) and Lee et al. (US 7,876,130), taken alone or in combination do teach or suggest a method comprising generating any of the at least two idle data comprises: acquiring original idle data, wherein the original idle data is pre-determined by the timing controller and the source driver, and stored by the timing controller, and when it is needed to generate the idle signal, the original idle data stored by the time controller is read by the timing controller to realize acquisition of the original idle data; performing pseudo-random processing on the original idle data to obtain random idle data, comprising generating a pseudo-random sequence, and scrambling the original idle data employing the pseudo-random sequence, and encoding the random idle data to obtain a first idle data, which is any of the at least two idle data, wherein the idle signal is different from a display signal, in combination with the other limitations in the claim.
Independent Claim 9 is allowable over the prior art of record Lee et al. (US 2015/0213751), Baek et al. (US 2012/0146965), Kim et al. (US 2013/0036335), Yang et al. (US 9,299,285) and Lee et al. (US 7,876,130), taken alone or in combination do teach or suggest a method comprising judging whether a clock signal of the source driver is synchronous with that of the timing controller according to the idle signal…and generating any of the at least two idle data by the timing controller comprises: acquiring original idle data, wherein the original idle data is pre-determined by the timing controller and the source driver, and stored by the timing controller, and when it is needed to generate the idle signal, the original idle data stored by the time controller is read by the timing controller to realize acquisition of the original idle data; performing pseudo-random processing on the original idle data to obtain random idle data, comprising generating a pseudo-random sequence, and scrambling the original idle data employing the pseudo-random sequence, and encoding the random idle data to obtain a first idle data, which is any of the at least two idle data, wherein the idle signal is different from a display signal, in combination with the other limitations in the claim.
Independent Claim 14 is allowable over the prior art of record Lee et al. (US 2015/0213751), Baek et al. (US 2012/0146965), Kim et al. (US 2013/0036335), Yang et al. (US 9,299,285) and Lee et al. (US 7,876,130), taken alone or in combination do teach or suggest a timing controller configured for generating any of the at least two idle data comprises: acquiring original idle data, wherein the original idle data is pre-determined by the timing controller and the source driver, and stored by the timing controller, and when it is needed to generate the idle signal, the original idle data stored by the time controller is read by the timing controller to realize acquisition of the original idle data; performing pseudo-random processing on the original idle data to obtain random idle data, comprising generating a pseudo-random sequence, and scrambling the original idle data employing the pseudo-random sequence, and encoding the random idle data to obtain a first idle data, which is any of the at least two idle data, wherein the idle signal is different from a display signal, in combination with the other limitations in the claim.
Independent Claim 22 is allowable over the prior art of record Lee et al. (US 2015/0213751), Baek et al. (US 2012/0146965), Kim et al. (US 2013/0036335), Yang et al. (US 9,299,285) and Lee et al. (US 7,876,130), taken alone or in combination do teach or suggest a source driver configured for  judging whether a clock signal of the source driver is synchronous with that of the timing controller according to the idle signal…and generating any of the at least two idle data by the timing controller comprises: acquiring original idle data, wherein the original idle data is pre-determined by the timing controller and the source driver, and stored by the timing controller, and when it is needed to generate the idle signal, the original idle data stored by the time controller is read by the timing controller to realize acquisition of the original idle data; performing pseudo-random processing on the original idle data to obtain random idle data, comprising generating a pseudo-random sequence, and scrambling the original idle data employing the pseudo-random sequence, and encoding the random idle data to obtain a first idle data, which is any of the at least two idle data, wherein the idle signal is different from a display signal, in combination with the other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.

This application is in condition for allowance except for the following formal matters: As set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627